Chief Justice Agnew
delivered the opinion of the court,
On reading these assignments of error the first impression is that some of them must be sustained. But a careful review of the testimony, running in its current and along with the bills of exceptions as they were taken, discloses that they are groundless. The case was carefully tiled, and the rulings fair and substantially correct. In such a case as this slight inaccuracies, doing no substantial hurt to the prisoner, ought not to turn aside the course of justice. The desperate condition of offenders often leads to many shifts to escape. Insanity is a common resort, but the burthen of its proof lies on the prisoner, and it is not every proposition he makes must be allowed, especially when it tends to mislead the jury.
Some of the assignments were not proper and others pressed are not tenable. We shall confine our discussion to those most strongly urged. The objection to the question to Dr. Green as to his knowledge of Dr. Mclntire’s learning in the science of chemistry and his qualification to make an analysis quantitative and qualitative is not sustained. Dr. Mclntire had testified to his own knowledge and competency, and the testimony offered was only confirmatory. The *209question related to Dr. Green’s knowledge, as a matter of fact, derived from observation. It Avas not á question of mere reputation, but of Dr. Green’s OAvn knowledge, acquired from full opportunity of observation. If I have seen a Avorkman doing his work frequently, and knoAV his skill myself, surely, if I am myself a judge of such Avork, I can testify to his skill.
The 8th and 9th assignments have even less ground of support. Dr. Green being himself a skilful expert, it Avas competent for him 'to testify to the correctness of the tests used by Dr. Mclntire, as stated by him in his testimony.
The 10 th assignment is‘unsubstantial. It is needless to inquire into the competency of the testimony of the prisoner, before the coroner’s inquest, Avhen Dr. Yoorhees himself testified to the fact admitted by the prisoner. The doctor sold him the bottle of dentifrice when he sold him the arsenic, and identified the prisoner as the purchaser. Nor is it necessary to inquire into the competency of the confession made to William Bitters, relative to the concealment of the money, referred to in the 11th assignment, when it is proved that in consequence of the information search Avas made at the place described by the prisoner, and the money found there. An admission not competent as a confession is admissible when its truth is proved by the revelation of the fact by search.
The assignments of error from the 13th to the 19th inclusive may all be disposed of in a breath. They were all offers collateral or secondary to the proof of insanity, and Avere not admissible until direct evidence of the prisoner’s insanity had been given. A court is not bound to hear eAÓdence of the insanity of a man’s relatives, or evidence of his proper instruction in morals and religion, or of the kind treatment of his relatives and friends, as grounds of a presumption of possible insanity, until some evidence has been given that the prisoner himself has shoAA'n signs of his own insanity. Noav when these offers were made,- no evidence of his own insanity had been given. That he had at long intervals before the Aveek of the murder suffered spasms or fits of some kind affecting him- bodily is all that had been proved, but no mental unsoundness has been sho^n. These offers were not renewed after evidence was given of an affection resembling epilepsy, and a possible epileptic insanity. Indeed the eAddence of even a possible epileptic insanity was so weak it would scarcely have been substantial error to reject the evidence a second time. It must not be forgotten that according to the evidence, or even according to common observation, epilepsy is not commonly followed by insanity, until after a long time from the first attack, and that the proof of epilepsy furnishes no immediate presumption of insanity. There was no error in the rejection of these offers when made.
The 20th assignment is not supported by the fact asserted in the point. The case was not one wholly of circumstantial evidence. *210There was the prisoner’s admission of his act mad^ to William Schug. In answer to Schug’s question, what he meant by doing a deed of that hind, he said: “ Bill, I don’t know why I done it; I had no cause to do it, and I am sorry it is the way it is; but it is too late.” The circumstances themselves were very strong. The purchase of the poison, its quantity, the quantity found in the coffee-pot, and the facts attending the poisoning, were very direct.
The assignments from the 21st to the 27th inclusive are subject to the same infirmity : the insufficiency of the evidence of insanity. The only possible question was that of epileptic insanity, and this the court submitted to the jury very fairly. It may be said-of all these points, in view of the evidence, they were abstract and unsubstantial.
The 28th assignment presents an apparent difficulty. Standing isolated from the charge it seems to be unsound. But taken in its proper connection, and according to the meaning of the court, the latter branch of the sentence which contains the alleged error is not justly chargeable with error. The court had said, the only remaining question is upon the insanity of the prisoner, that he is presumed to be sane, and the burden is on him to ¿.prove to your satisfaction that he is insane. Then the objected sentence follows: “ You cannot hwever infer insanity from the heinous and atrocious character of the crime, or to constitute it as an element in the proof of actual insanity.” The court did not mean to say that when proof of insanity is given the horrid and unnatural character of the crime will lend no -weight to the proof; but meant only that the terrible nature of the crime will not stand as the proof itself, or an element in the proof of the fact of insanity. There is a manifest difference between that Avhich is actual evidence of a fact and that which merely lends weight to the evidence Avhich constitutes the proof. This is all the court meant. That part of the charge con-tained in the 30th assignment is not objectionable when read with its context and properly understood. The court did not say that the jury must find insanity on the day of the purchase of the pqison in order to acquit. On the contrary, the jury ivero instructed in several parts of the charge that the insanity must have existed at the time of the commission of the offence. The paragraph containing the sentence objected to Avas employed in presenting the matters of fact relied upon by both sides as evidence upon the question of epileptic insanity preAnous to the time of the poisoning. The fact of sanity or insanity on the day of the purchase of the poison had a very direct bearing on the fact of insanity when the poison Avas administered. Hence the court properly submitted the fact of sanity or insanity on both days, as bearing directly upon the issue, but not as both necessary to an acquittal.
The last three assignments of error raise a single question upon the poAver of the court to inquire by inspection and per testes into *211the insanity of the prisoner since verdict. We have no precedents in this state, known to us, how the inquiry shall be conducted when such a plea in bar of sentence is put. in. It seems to us, however, that no right of trial by jury is involved in the question. A jury having found a verdict against the plea of insanity when set up as a defence to conviction, subsequent insanity cannot be set up in disproof of the conviction. The plea at this stage is only an appeal to the humanity of the court to postpone the punishment until a recovery takes place, or as a merciful dispensation.
The rights of the prisoner as an offender on trial for an offence are not involved. He has had the benefit of a jury trial, and it is now the court only which must be satisfied on the score of humanity. If the right of trial by jury exist at all, it must exist at all times, no matter how often the plea is repeated alleging insanity occurring since the last verdict.- Such a right is incon- „ sistent with the due administration of justice. There must be a sound discretion to be exercised by the court. If a case of real doubt arise, a just judge will not fail to relieve his own conscience by submitting the fact to a jury.
The sentence of the Court of Oyer and Terminer is affirmed, and the record is ordered to be remitted, for the purpose of carrying the sentence into execution according to law.